                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                           1:20 CV 168 MR WCM

APRIL LEDFORD                            )
                                         )
            Plaintiff,                   )
                                         )                     ORDER
      v.                                 )
                                         )
BRYSON CITY POLICE DEPARTMENT,           )
CHRIS DUDLEY, Deputy, Resource Officer,  )
CURTIS COCHRAN, Swain County Sheriff,    )
SWAIN COUNTY SHERIFF’S                   )
DEPARTMENT, ANDREW BRYANT, Bryson )
City Police Office, TOWN OF BRYSON CITY, )
TOM SUTTON, Mayor, Town of Bryson,       )
SWAIN COUNTY JAIL,                       )
BETH MCDONALD, CNA, Smoky Mountain )
Urgent Care, HILDA ARCH, Head of Swain   )
County Jail, DANIEL SCOTT PEARSON,       )
Detention Officer,                       )
                                         )
            Defendants.                  )
______________________________________   )


       This matter is before the Court on Plaintiff’s (1) “Motion for Extension of

Time    to    Answer   Defendants’   Answer     to   Amended    Complaint     and

Counterclaims” (Doc. 18); and (2) “Motion for Extension of Time to Answer

Defendants’ Motion to Dismiss and Brief to Support of Motion to Dismiss” (Doc.

19).

       Plaintiff filed her Amended Complaint on August 21, 2020. Doc. 12.

       Certain defendants filed the Motion to Dismiss on August 31, 2020. Doc.



       Case 1:20-cv-00168-MR-WCM Document 20 Filed 09/08/20 Page 1 of 3
15.   Plaintiff’s deadline to respond to the Motion to Dismiss is currently

September 14, 2020. LCvR 7.1(e),

      Other Defendants filed an Answer to First Amended Complaint on

September 1, 2020, which included Counterclaims by Defendant Dudley. Doc.

17. Plaintiff’s deadline to answer the counterclaims is September 22, 2020.

FRCP 12(a)(1)(B).

      Plaintiff requests extensions through and including October 1, 2020 to

respond to both the Motion to Dismiss and the Counterclaims. Docs. 18 & 19.

      For the reasons stated in the Motions, the undersigned will grant

Plaintiff’s requests.

      IT IS THEREFORE ORDERED THAT:

      1. The “Motion for Extension of Time to Answer Defendants’ Answer to

         Amended Complaint and Counterclaims” (Doc. 18) is GRANTED, and

         the deadline for Plaintiff to respond to Defendant Dudley’s

         Counterclaims is EXTENDED through and including October 1, 2020.

      2. The “Motion for Extension of Time to Answer Defendants’ Motion to

         Dismiss and Brief to Support of Motion to Dismiss” (Doc. 19) is

         GRANTED, and the deadline for Plaintiff to respond to the Motion to




                                     2

      Case 1:20-cv-00168-MR-WCM Document 20 Filed 09/08/20 Page 2 of 3
   Dismiss by Swain County Sheriff Curtis Cochran, Swain County

   Sheriff’s Department, Swain County Jail, Andrew Bryant, and Hilda

   Arch is EXTENDED through and including October 1, 2020.


                           Signed: September 8, 2020




                                 3

Case 1:20-cv-00168-MR-WCM Document 20 Filed 09/08/20 Page 3 of 3
